EXHIBIT 10.159

 

GUARANTY AGREEMENT REGARDING PIP REQUIREMENTS

 

THIS GUARANTY AGREEMENT REGARDING PIP REQUIREMENTS (this “Guaranty”) is executed
as of December 17, 2007 by INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland
corporation, having an office at 2901 Butterfield Road, Oak Brook, Illinois
60523 (“Guarantor”), for the benefit of BEAR STEARNS COMMERCIAL MORTGAGE, INC.,
a New York corporation, having an address at 383 Madison Avenue, New York, New
York 10179 (“Bear Stearns”) and BANK OF AMERICA, N.A., a national banking
association, having an address at Bank of America Corporate Center, 100 North
Tryon Street, Charlotte, North Carolina 28255 (“Bank of America”; Bear Stearns
and Bank of America, collectively, “Lender”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Promissory Note A-1, dated of even date
herewith, executed by the Entities set forth on Schedule I of this Guaranty
(individually, “Borrower” and collectively, “Borrowers”), and payable to the
order of Bear Stearns in the original principal amount of EIGHTY SIX MILLION TWO
HUNDRED TWELVE THOUSAND FIVE HUNDRED and NO/100 DOLLARS ($86,212,500.00)
(together with all renewals, modifications, increases and extensions thereof,
“Note A-1”), that certain Promissory Note A-2, dated of even date herewith,
executed by Borrowers, and payable to the order of Bear Stearns in the original
principal amount of EIGHTY SIX MILLION TWO HUNDRED TWELVE THOUSAND FIVE HUNDRED
and NO/100 DOLLARS ($86,212,500.00) (together with all renewals, modifications,
increases and extensions thereof, “Note A-2”), that certain Promissory Note A-3,
dated of even date herewith, executed by Borrowers, and payable to the order of
Bank of America in the original principal amount of EIGHTY SIX MILLION TWO
HUNDRED TWELVE THOUSAND FIVE HUNDRED and NO/100 DOLLARS ($86,212,500.00)
(together with all renewals, modifications, increases and extensions thereof,
“Note A-3”), and that certain Promissory Note A-4, dated of even date herewith,
executed by Borrowers, and payable to the order of Bank of America in the
original principal amount of EIGHTY SIX MILLION TWO HUNDRED TWELVE THOUSAND FIVE
HUNDRED and NO/100 DOLLARS ($86,212,500.00) (together with all renewals,
modifications, increases and extensions thereof, “Note A-4”; Note A-1, Note A-2,
Note A-3, and Note A-4, collectively, the “Notes”), Borrowers have become
indebted, and may from time to time be further indebted, to Lender with respect
to a loan (“Loan”) which is secured by the liens and security interests of those
certain twenty-seven mortgages or deeds of trust of even date herewith (the
“Mortgages”), and is further evidenced by that certain Loan Agreement, of even
date herewith between Borrowers and Lender (as the same may hereinafter be
amended, modified, restated, renewed or replaced the “Loan Agreement”) and
further evidenced, secured or governed by other instruments and documents
executed in connection with the Loan (together with the Notes, the Loan
Agreement and Mortgages, the “Loan Documents”);

 

WHEREAS, pursuant to the applicable Franchise Agreement and/or Management
Agreement, certain of Borrowers are or will be obligated to comply with the
property improvement programs at the related Properties (the “PIP Requirements);
and

 

--------------------------------------------------------------------------------


 

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrowers unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and

 

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrowers,
and Guarantor will directly benefit from Lender’s making the Loan to Borrowers.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrowers, and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 


ARTICLE 1 - NATURE AND SCOPE OF GUARANTY


 

Section 1.1             Guaranty of Obligation. Subject to the express
limitations set forth in Section 5.15 below, Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall be due
and payable. Guarantor hereby irrevocably and unconditionally covenants and
agrees that it is liable for the Guaranteed Obligations as a primary obligor.

 

Section 1.2             Definition of Guaranteed Obligations. As used herein,
the term “Guaranteed Obligations” means the payment and performance of the PIP
Requirements in accordance with the time frames and the other requirements set
forth in the applicable Franchise Agreement and/or Management Agreement.

 

Section 1.3             Nature of Guaranty. This Guaranty is an irrevocable,
absolute, continuing guaranty of payment and performance and not a guaranty of
collection. This Guaranty may not be revoked by Guarantor and shall continue to
be effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by Guarantor. The fact that at any time or from time to
time the Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of Guarantor to Lender with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Lender and any subsequent holder
of the Notes and shall not be discharged by the assignment or negotiation of all
or part of the Notes.

 

Section 1.4             Guaranteed Obligations Not Reduced by Offset. The
Guaranteed Obligations and the liabilities and obligations of Guarantor to
Lender hereunder, shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of any Borrower, or
any other party, against Lender or against payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.

 

Section 1.5             Payment By Guarantor. If all or any part of the
Guaranteed Obligations shall not be punctually paid when due, Guarantor shall,
immediately upon demand by Lender, and without presentment, protest, notice of
protest, notice of non-payment, notice of intention to accelerate the maturity,
notice of acceleration of the maturity, or any other notice whatsoever, pay in
lawful money of the United States of America, the amount due on the Guaranteed
Obligations to Lender at Lender’s address as set forth herein. Such
demand(s) may

 

2

--------------------------------------------------------------------------------


 

be made at any time coincident with or after the time for payment of all or part
of the Guaranteed Obligations, and may be made from time to time with respect to
the same or different items of Guaranteed Obligations. Such demand shall be
deemed made, given and received in accordance with the notice provisions hereof.

 

Section 1.6             No Duty To Pursue Others. It shall not be necessary for
Lender (and Guarantor hereby waives any rights which Guarantor may have to
require Lender), in order to enforce the obligations of Guarantor hereunder,
first to (i) institute suit or exhaust its remedies against Borrowers or others
liable on the Loan or the Guaranteed Obligations or any other person,
(ii) enforce Lender’s rights against any collateral which shall ever have been
given to secure the Loan, (iii) enforce Lender’s rights against any other
guarantors of the Guaranteed Obligations, (iv) join any Borrower or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (v) exhaust any remedies available to Lender against any collateral
which shall ever have been given to secure the Loan, or (vi) resort to any other
means of obtaining payment or performance of the Guaranteed Obligations. Lender
shall not be required to mitigate damages or take any other action to reduce,
collect or enforce the Guaranteed Obligations.

 

Section 1.7             Waivers. Guarantor agrees to the provisions of the Loan
Documents, and hereby waives notice of (i) any loans or advances made by Lender
to Borrowers, (ii) acceptance of this Guaranty, (iii) any amendment or extension
of the Notes, the Loan Agreement or of any other Loan Documents, (iv) the
execution and delivery by Borrowers and Lender of any other loan or credit
agreement or of Borrowers’ execution and delivery of any promissory notes or
other documents arising under the Loan Documents or in connection with the
Property, (v) the occurrence of any breach by any Borrower or an Event of
Default, (vi) Lender’s transfer or disposition of the Guaranteed Obligations, or
any part thereof, (vii) sale or foreclosure (or posting or advertising for sale
or foreclosure) of any collateral for the Guaranteed Obligations,
(viii) protest, proof of non-payment or default by any Borrower, or (ix) any
other action at any time taken or omitted by Lender, and, generally, all demands
and notices of every kind in connection with this Guaranty, the Loan Documents,
any documents or agreements evidencing, securing or relating to any of the
Guaranteed Obligations and the obligations hereby guaranteed.

 

Section 1.8             Payment of Expenses. In the event that Guarantor should
breach or fail to timely perform any provisions of this Guaranty, Guarantor
shall, immediately upon demand by Lender, pay Lender all costs and expenses
(including court costs and attorneys’ fees) incurred by Lender in the
enforcement hereof or the preservation of Lender’s rights hereunder. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

 

Section 1.9             Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of

 

3

--------------------------------------------------------------------------------


 

Borrowers and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.

 

Section 1.10           Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from any Borrower of any or all of the
Guaranteed Obligations for any payment made by Guarantor under or in connection
with this Guaranty or otherwise.

 

Section 1.11           Borrowers. The terms “Borrower” or “Borrowers” as used
herein shall include any new or successor corporation, association, partnership
(general or limited), joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of any Borrower or any interest in any Borrower.

 


ARTICLE 2 - EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS


 

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

 

Section 2.1             Modifications. Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the Guaranteed
Obligations, the Notes, the Loan Agreement, the other Loan Documents, or any
other document, instrument, contract or understanding between Borrowers and
Lender, or any other parties, pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantor of any such action.

 

Section 2.2             Adjustment. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to any Borrower or any
Guarantor.

 

Section 2.3             Condition of Borrowers or Guarantor. The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of any Borrower, Guarantor or any other party at
any time liable for the payment of all or part of the Guaranteed Obligations; or
any dissolution of any Borrower or Guarantor, or any sale, lease or transfer of
any or all of the assets of any Borrower or Guarantor, or any changes in the
shareholders, partners or members of any Borrower or Guarantor; or any
reorganization of Borrowers or Guarantor.

 

Section 2.4             Invalidity of Guaranteed Obligations. The invalidity,
illegality or unenforceability of all or any part of the Guaranteed Obligations,
or any document or agreement executed in connection with the Guaranteed
Obligations, for any reason whatsoever, including without limitation the fact
that (i) the Guaranteed Obligations, or any part thereof, exceeds the

 

4

--------------------------------------------------------------------------------


 

amount permitted by law, (ii) the act of creating the Guaranteed Obligations or
any part thereof is ultra vires, (iii) the officers or representatives executing
the Notes, the Loan Agreement or the other Loan Documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) any Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from any
Borrower, (vi) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, or
(vii) the Notes, the Loan Agreement or any of the other Loan Documents have been
forged or otherwise are irregular or not genuine or authentic, it being agreed
that Guarantor shall remain liable hereon regardless of whether any Borrower or
any other person be found not liable on the Guaranteed Obligations or any part
thereof for any reason.

 

Section 2.5             Release of Obligors. Any full or partial release of the
liability of any Borrower on the Guaranteed Obligations, or any part thereof, or
of any co-guarantors, or any other person or entity now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, guarantee or assure the payment of the Guaranteed Obligations, or
any part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.

 

Section 2.6             Other Collateral. The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.

 

Section 2.7             Release of Collateral Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

 

Section 2.8             Care and Diligence. The failure of Lender or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

 

Section 2.9             Unenforceability. The fact that any collateral,
security, security interest or lien contemplated or intended to be given,
created or granted as security for the

 

5

--------------------------------------------------------------------------------


 

payment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Guaranteed Obligations.

 

Section 2.10           Offset. The Notes, the Loan Agreement, the Guaranteed
Obligations and the liabilities and obligations of the Guarantor to Lender
hereunder shall not be reduced, discharged or released because of or by reason
of any existing or future right of offset, claim or defense of any Borrower
against Lender, or any other party, or against payment of the Guaranteed
Obligations, whether such right of offset, claim or defense arises in connection
with the Guaranteed Obligations (or the transactions creating the Guaranteed
Obligations) or otherwise.

 

Section 2.11           Merger. The reorganization, merger or consolidation of
any Borrower into or with any other corporation or entity.

 

Section 2.12           Preference. Any payment by Borrowers to Lender is held to
constitute a preference under bankruptcy laws, or for any reason Lender is
required to refund such payment or pay such amount to Borrowers or someone else.

 

Section 2.13           Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
is the unambiguous and unequivocal intention of Guarantor that Guarantor shall
be obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 


ARTICLE 3 - REPRESENTATIONS AND WARRANTIES


 

To induce Lender to enter into the Loan Documents and extend credit to
Borrowers, Guarantor represents and warrants to Lender as follows:

 

Section 3.1             Benefit. Guarantor is an affiliate of Borrowers, is the
owner of a direct or indirect interest in Borrowers, and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligations.

 

Section 3.2             Familiarity and Reliance. Guarantor is familiar with,
and has independently reviewed books and records regarding, the financial
condition of the Borrowers and is familiar with the value of any and all
collateral intended to be created as security for the payment of the Notes or
Guaranteed Obligations; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.

 

6

--------------------------------------------------------------------------------


 

Section 3.3             No Representation By Lender. Neither Lender nor any
other party has made any representation, warranty or statement to Guarantor in
order to induce the Guarantor to execute this Guaranty.

 

Section 3.4             Guarantor’s Financial Condition. As of the date hereof,
and after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor is, and will be, solvent, and has and will have assets which,
fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, and has and will have property and assets sufficient to
satisfy and repay its obligations and liabilities.

 

Section 3.5             Legality. The execution, delivery and performance by
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereunder do not, and will not, contravene or conflict with any law, statute or
regulation whatsoever to which Guarantor is subject or constitute a default (or
an event which with notice or lapse of time or both would constitute a default)
under, or result in the breach of, any indenture, mortgage, deed of trust,
charge, lien, or any contract, agreement or other instrument to which Guarantor
is a party or which may be applicable to Guarantor. This Guaranty is a legal and
binding obligation of Guarantor and is enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.

 

Section 3.6             Survival. All representations and warranties made by
Guarantor herein shall survive the execution hereof.

 


ARTICLE 4 - SUBORDINATION OF CERTAIN INDEBTEDNESS


 

Section 4.1             Subordination of All Guarantor Claims. As used herein,
the term “Guarantor Claims” shall mean all debts and liabilities of Borrowers to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrowers thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include without limitation
all rights and claims of Guarantor against any Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations. Upon the occurrence of an Event of Default and
during the continuance thereof or the occurrence of an event which would, with
the giving of notice or the passage of time, or both, constitute an Event of
Default, Guarantor shall not receive or collect, directly or indirectly, from
any Borrower or any other party any amount upon the Guarantor Claims.

 

Section 4.2             Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving Guarantor as debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application upon the Guaranteed Obligations, any such dividend or payment which
is otherwise

 

7

--------------------------------------------------------------------------------


 

payable to Guarantor, and which, as between any Borrower and Guarantor, shall
constitute a credit upon the Guarantor Claims, then upon payment to Lender in
full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.

 

Section 4.3             Payments Held in Trust. In the event that,
notwithstanding anything to the contrary in this Guaranty, Guarantor should
receive any funds, payment, claim or distribution which is prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims or distributions so received, and agrees
that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions so received except to pay them promptly to
Lender, and Guarantor covenants promptly to pay the same to Lender.

 

Section 4.4             Liens Subordinate. Guarantor agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon any
Borrower’s assets securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon any Borrower’s assets securing payment of the
Guaranteed Obligations, regardless of whether such encumbrances in favor of
Guarantor or Lender presently exist or are hereafter created or attach. Without
the prior written consent of Lender, Guarantor shall not (i) exercise or enforce
any creditor’s right it may have against any Borrower, or (ii) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgage, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on assets of any Borrower held by Guarantor.

 


ARTICLE 5 - MISCELLANEOUS


 

Section 5.1             Waiver. No failure to exercise, and no delay in
exercising, on the part of Lender, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of
Lender hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

 

Section 5.2             Notices. Any notice, demand, statement, request or
consent made hereunder shall be in writing and shall be deemed to be received by
the addressee on the third day following the day such notice is deposited with
the United States Postal Service first class certified mail, return receipt
requested, addressed to the address, as set forth below, of the party to whom
such notice is to be given, or to such other address as either party shall in
like manner designate in writing. The addresses of the parties hereto are as
follows:

 

8

--------------------------------------------------------------------------------


 

 

Guarantor:

 

 

Inland American Real Estate Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: Lori Foust

 

 

Lender:

 

 

Bear Stearns Commercial Mortgage Inc.

 

383 Madison Avenue

 

New York, New York 100167

 

Attention: Christopher Hoeffel

 

Facsimile No.: (212) 272-7047

 

 

Bank of America, N.A.

 

Bank of America Corporate Center

 

100 North Tryon Street

 

Charlotte, North Carolina 28255

 

Attention:

 

Facsimile No.

 

Section 5.3             Governing Law. This Guaranty shall be governed in
accordance with the State of New York and the applicable law of the United
States of America.

 

Section 5.4             Invalid Provisions. If any provision of this Guaranty is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Guaranty, such provision shall be fully
severable and this Guaranty shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Guaranty,
and the remaining provisions of this Guaranty shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Guaranty, unless such continued
effectiveness of this Guaranty, as modified, would be contrary to the basic
understandings and intentions of the parties as expressed herein.

 

Section 5.5             Amendments. This Guaranty may be amended only by an
instrument in writing executed by the party or an authorized representative of
the party against whom such amendment is sought to be enforced.

 

Section 5.6             Parties Bound; Assignment; Joint and Several. This
Guaranty shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns and legal representatives; provided,
however, that Guarantor may not, without the prior written consent of Lender,
assign any of its rights, powers, duties or obligations hereunder. If Guarantor
consists of more than one person or party, the obligations and liabilities of
each such person or party shall be joint and several.

 

Section 5.7             Headings. Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Guaranty.

 

9

--------------------------------------------------------------------------------


 

Section 5.8             Recitals. The recital and introductory paragraphs hereof
are a part hereof, form a basis for this Guaranty and shall be considered prima
facie evidence of the facts and documents referred to therein.

 

Section 5.9             Counterparts. To facilitate execution, this Guaranty may
be executed in as many counterparts as may be convenient or required. It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

Section 5.10           Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by any Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

Section 5.11           Other Defined Terms. Any capitalized term utilized herein
shall have the meaning as specified in the Loan Agreement, unless such term is
otherwise specifically defined herein.

 

Section 5.12           Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

 

Section 5.13           Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTES, THE LOAN AGREEMENT, THE
MORTGAGES, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY

 

10

--------------------------------------------------------------------------------


 

 

JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
GUARANTOR.

 

Section 5.14           Reinstatement in Certain Circumstances. If at any time
any payment of the principal of or interest under the Notes or any other amount
payable by the any Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Borrower or otherwise, the Guarantor’s obligations hereunder with respect
to such payment shall be reinstated as though such payment has been due but not
made at such time.

 

Section 5.15           Limitation of Guaranty. Notwithstanding the foregoing
provisions of this Guaranty, Guarantor’s liability for the Guaranteed
Obligations at any given time shall not exceed $20,000,000.00 in the aggregate.

 

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

EXECUTED as of the day and year first above written.

 

 

GUARANTOR:

 

 

 

INLAND AMERICAN REAL ESTATE TRUST,
INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

Title:   Treasurer

 

--------------------------------------------------------------------------------